            Case 5:18-cv-00088-JKP Document 27 Filed 04/10/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

DUCKHEE LEE, IRENE LEE, and                         )
ADRIAN LEE, Individually an on Behalf               )
of the Estate of JUNGSOON LEE,                      )
                                                    )
       Plaintiffs,                                  )
                                                    )
V.                                                  )      CIVIL ACTION NO. SA-18-CA-0088-FB
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
       Defendant.                                   )

                               AMENDED SCHEDULING ORDER

       Before the Court are the parties’ Joint Motion to Extend Discovery (docket no. 25) and corrected

Joint Motion to Extend Discovery (docket no. 26). After careful consideration,

       IT IS ORDERED that the parties’ Joint Motion to Extend Discovery (docket no. 25) is

DISMISSED as MOOT.

       IT IS FURTHER ORDERED that the parties’ corrected Joint Motion to Extend Discovery

(docket no. 26) is GRANTED such that the following amended deadlines are entered to control the

course of this case:

        4. Defendant shall file its designation of testifying experts and shall serve on all parties, but
not file the materials required by FED. R. CIV. P. 26(a)(2)(B) by May 17, 2019. All designations
of rebuttal experts shall be designated within 30 days of receipt of the report of the opposing expert.

        6. The parties shall complete all discovery on or before September 2, 2019. Counsel may by
agreement continue discovery beyond the deadline, but there will be no intervention by the Court except
in extraordinary circumstances, and no trial setting will be vacated because of information obtained in
post-deadline discovery.

        7. All dispositive motions shall be filed no later than October 1, 2019. Dispositive motions
as defined in Local Rule CV-7(h) and responses to dispositive motions shall be limited to 20 pages in
length. Any replies shall be limited to 5 pages in length.
              Case 5:18-cv-00088-JKP Document 27 Filed 04/10/19 Page 2 of 2



       All other provisions of the Court’s original Scheduling Order (docket no. 16) remain in full force

and effect.

       It is so ORDERED.

       SIGNED this 10th day of April, 2019.


                                        _________________________________________________
                                       FRED BIERY
                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
